Order entered December 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00193-CR

                     JAMES SHELLY TAYLOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                      Trial Court Cause No. F1830705

                                      ORDER

      The Court REINSTATES the appeal.

      On November 3, 2022, we ordered the trial court to make findings regarding

why appellant’s brief has not been filed. We ADOPT the trial court’s findings

that: Appellant desires to prosecute the appeal and has not abandoned the appeal;

appellant is indigent; Counsel’s explanation for the delay in filing appellant’s brief

is personal issues; and (4) counsel indicated she would tender the brief within the

next fourteen days after the December 1, 2022 hearing in the trial court.
       We ORDER appellant to file his brief within FIFTEEN DAYS of the date

of this order.


                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE